



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Lundy,









2015 BCCA 11




Date: 20150115

Docket: CA042216

Between:

Regina

Respondent

And

Keith Christopher
Lundy

Appellant

Corrected
Judgment: Paragraph 4(a) of the judgment
was corrected on January 19, 2015.






Before:



The Honourable Madam Justice Newbury

The Honourable Madam Justice D. Smith

The Honourable Madam Justice Stromberg-Stein




On appeal from:  An
order of the Provincial Court of British Columbia,
dated May 7, 2012 (
R. v. Lundy
, Prince George
Docket Nos. 35046-2-C; 35108-2-C; 35187-1).




Counsel for the Appellant:



G. Barriere





Counsel for the Respondent:



E. Campbell





Joint Statement filed:



December 19, 2014





Place and Date of Judgment in Writing:



Vancouver, British
  Columbia

January 15, 2015





Written Reasons by:





The Honourable Madam Justice Newbury





Concurred in by:





The Honourable Madam Justice D. Smith

The Honourable Madam Justice Stromberg-Stein








Summary:

The appellant applies for an
adjustment of time in custody in accordance with R. v. Summers, 2014
SCC 26. Held: Appeal allowed. The appellant was entitled to a credit
on a 1:1.5 basis.

Reasons for Judgment of the Honourable Madam Justice
Newbury:

[1]

The appellant was sentenced on May 7, 2012 for several offences as
follows:

Information 35046:

Count 2  possession of stolen
property on July 31, 2011  1 year

Count 5  driving while prohibited
on July 31, 2011  1 year concurrent

Count 6  possession of prohibited or restricted firearm on
July 31, 2011  3 years concurrent

Information 35108

Count 2  flight from police on
October 6, 2011  518 days imprisonment in addition to 212 days credit for
pre-sentence custody, consecutive to count 6 of Information 35046

Count 3  assault with a weapon on
October 6, 2011  518 days concurrent in addition to 212 days credit,
consecutive to count 6 of Information 35046

Count 9  possession of firearm
without licence on October 6, 2011  1 year concurrent

Count 15  occupying vehicle with
firearm on October 6, 2011  1 year concurrent

Count 19  possession of firearm by
commission of offence on October 6, 2011  1 year concurrent

Count 20  possession of firearm by commission of offence on
October 6, 2011  1 year concurrent

Information 35187

Count 1  theft under on September 12, 2011  60 days
concurrent

He received credit on a 1:1 basis for 212 days in custody
prior to sentencing.

[2]

The record indicates that upon learning of the Supreme Court of Canadas
decision in
R. v. Summers
2014 SCC 26, the appellant moved promptly to
pursue his wish to appeal the sentence.

[3]

The Crown has advised that it does not oppose the granting of credit at
a rate of 1:1.5 and that the appellant is not disqualified from such
credit under s. 719(3.1).

[4]

In these circumstances, I would grant an extension of time for the
filing of this appeal, grant leave to appeal, and allow the appeal to the
extent of:

(a)      substituting
a six-month sentence on Count 5 of Information 35046 (i.e., the driving while
prohibited charge);

(b)      reducing the sentences on
Counts 2 and 3 of Information 35108 to 412 days with credit of 318 days
for pre-sentence custody.

The Honourable Madam Justice Newbury

I AGREE:

The Honourable Madam Justice D.
Smith

I AGREE:

The Honourable Madam Justice
Stromberg-Stein


